FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoyama et al. U.S. Patent Application Publication 2011/0152694.
With respect to claim 1-2, 4, and 8-9, Shimoyama teaches a displacement measurement system having a sensor that is contactable with a measurement target object and includes a first spacer that has at least a one-dimensional spread (blood pressure sensor 1 having an elastic body 2, 4), and two or more types of light emitting particles that are distributed over the spread of the first spacer and emit light at different wavelengths by an excitation energy (fluorescent beads 5 that are particles 5a,5b that have different fluorescent wavelengths, paragraph 33); an excitation energy source that causes the two or more types of light emitting particles included in the sensor to emit light (light source 11); and a light receiver that receives light emitted from the sensor (measurement device 12).
With respect to claim 3, Shimoyama teaches wherein, as the two or more types of light emitting particles, at least one of semiconductor nanoparticles and an organic dye is used (paragraph 32).

Allowable Subject Matter
Claims 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 5, the closest found prior art does not disclose the claimed subject matter of a displacement measurement system having a sensor that is contactable with a measurement target object and includes a first light emitting particle layer in which first light emitting particles that emit light at a first wavelength by an excitation energy are distributed over at least a one-dimensional spread, a second light emitting particle layer in which second light emitting particles that emit light at a second wavelength different from the first wavelength by the excitation energy are distributed over the spread, and a second spacer layer that separates the first light emitting particle layer from the second light emitting particle layer in a direction intersecting the spread as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        9/29/2022